UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth Fund As of 1-31-14 (Unaudited) Shares Value Common Stocks 94.9% (Cost $851,853,953) Consumer Discretionary 17.6% Hotels, Restaurants & Leisure 9.5% Starbucks Corp. 478,380 34,022,383 Starwood Hotels & Resorts Worldwide, Inc. 497,300 37,153,283 Yum! Brands, Inc. 670,430 45,019,375 Media 3.6% The Walt Disney Company 597,850 43,409,889 Specialty Retail 4.5% Lowe's Companies, Inc. 1,173,550 54,323,630 Consumer Staples 3.9% Household Products 3.9% Colgate-Palmolive Company 786,092 48,132,413 Energy 7.0% Energy Equipment & Services 7.0% National Oilwell Varco, Inc. 508,800 38,165,088 Schlumberger, Ltd. 541,200 47,392,884 Financials 8.4% Capital Markets 3.5% State Street Corp. 633,440 42,408,808 Consumer Finance 3.9% American Express Company 559,060 47,531,281 Insurance 1.0% Aon PLC 152,230 12,248,426 Health Care 12.8% Biotechnology 1.0% Regeneron Pharmaceuticals, Inc. (I) 40,860 11,791,787 Health Care Equipment & Supplies 2.1% IDEXX Laboratories, Inc. (I)(L) 223,020 25,482,265 Health Care Technology 3.2% Cerner Corp. (I) 676,540 38,488,361 Pharmaceuticals 6.5% Perrigo Company PLC 239,660 37,305,476 Sanofi, ADR 868,977 42,492,975 Industrials 3.0% Trading Companies & Distributors 3.0% Fastenal Company 823,750 36,187,338 Information Technology 32.3% Communications Equipment 4.1% QUALCOMM, Inc. 668,660 49,627,945 Computers & Peripherals 3.0% Apple, Inc. 72,030 36,058,218 1 U.S. Global Leaders Growth Fund As of 1-31-14 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 11.7% eBay, Inc. (I) 680,290 $36,191,428 Equinix, Inc. (I) 132,970 24,626,044 Google, Inc., Class A (I) 49,840 58,859,545 LinkedIn Corp., Class A (I) 108,300 23,307,243 IT Services 8.3% Automatic Data Processing, Inc. 639,890 49,015,574 Visa, Inc., Class A 241,300 51,983,259 Software 5.2% Salesforce.com, Inc. (I)(L) 482,420 29,200,883 SAP AG, ADR (L) 446,480 34,120,002 Materials 9.9% Chemicals 9.9% Ecolab, Inc. 400,820 40,298,443 Monsanto Company 438,660 46,739,223 Praxair, Inc. 274,590 34,246,865 Yield (%) Shares Value Securities Lending Collateral 4.5% (Cost $54,485,308) John Hancock Collateral Investment Trust (W) 0.1428(Y) 5,444,831 54,483,697 Short-Term Investments 6.9% (Cost $84,212,273) Money Market Funds 6.9% State Street Institutional U.S. Government Money Market Fund 0.0000(Y) $84,212,273 84,212,273 Total investments (Cost $990,551,534)† 106.3% Other assets and liabilities, net (6.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 1-31-14. The value of securities on loan amounted to $53,379,077. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 1-31-14. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $ 996,646,769. Net unrealized appreciation aggregated $ 297,879,535, of which $ 300,943,679 related to appreciated investment securities and $ 3,064,144 related to depreciated investment securities. 2 U.S. Global Leaders Growth Fund As of 1-31-14 (Unaudited) Notes to the Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
